El Juez Asociado Señor Santana Becerra
emitió la opi-nión del Tribunal.
En este caso de daños y perjuicios por la muerte de Feli-ciano de Jesús se aceptó la negligencia. Quedó en litigio la causa de acción o el derecho de las demandantes Carmen Correa y Luz Delia Rivera a recibir una indemnización. En sus conclusiones de hecho la Sala sentenciadora determinó lo siguiente:
(1) que la demandante Carmen Correa vivió en público con-cubinato con Feliciano de Jesús en el barrio Sabana de Luquillo por más de 19 años;
(2) que durante todo ese tiempo Carmen Correa era casada con Julio Rodríguez aunque separada de éste;
(3) que Feliciano de Jesús y Carmen Correa eran padres de crianza de la menor Luz Delia Rivera, y ambas demandantes dependían enteramente de Feliciano de Jesús para las necesi-dades de subsistencia incluyendo medicinas, ropa y alimentos;
(4) que Feliciano de Jesús murió en 8 de julio de 1954 al venir en contacto con un cable desprendido a tierra y conductor de alto voltaje perteneciente a la demandada Autoridad de las Fuentes Fluviales.
Fundándose en el artículo 1802 del Código Civil concluyó la Sala como cuestión de derecho que las demandantes tenían causa de acción para recobrar, y dictó sentencia condenando a la demandada a satisfacerles por concepto de daños, $5,000 a Carmen Correa y $2,000 a la menor Luz Delia Rivera, con costas y $600 de honorarios de abogado.
La concesión de daños como cuestión de derecho es el único error que levanta ante nos la recurrente. Las con-clusiones de hecho de la Sala sentenciadora son correctas y *146están enteramente sostenidas por la prueba. No obstante,, y con miras al derecho a resarcimiento que habremos de sostener, conviene puntualizar algunos hechos de este caso específicos que constan en el récord, dentro del marco de los que concluyó la Sala sentenciadora.
Carmen Correa contrajo matrimonio con Julio Rodríguez Rivera en 15 de junio de 1934. Vivieron como un año juntos. Para el 1937 ya vivía ella con Feliciano de Jesús como marido y mujer bajo un mismo techo, en un caserío público de la “P.R.R.A.” en el barrio Sabana de Luquillo. Allí residieron durante muchos años. El concubinato de de Jesús y Carmen Correa fue público, sin interrupción alguna, bajo todas las apariencias de ser marido y mujer, sin que a de Jesús se le conociera mujer otra alguna, y duró hasta la muerte de éste en 1954. Julio Rodríguez Rivera también vivía con otra mujer en quien procreó tres hijos.
Carmen Correa tenía unos 60 años de edad. Feliciano de Jesús falleció a la edad de 42 años, y según determinó el Administrador del Fondo del Seguro del Estado, quien declaró la muerte compensable como un accidente del trabajo, ganaba $3.05 diarios. El Administrador determinó también (la Sala sentenciadora tuvo ante sí prueba directa sobre el ex-tremo) , que de Jesús vivió “en público y honesto concubinato” con Carmen Correa por espacio de 19 años, sin que procrearan hijos, no habiendo él contraído nunca matrimonio. Deter-minó que Carmen Correa y Ana de Jesús, madre del fallecido, dependían de él para sus subsistencias. En la extensión en que el Administrador halló esa dependencia, dividió propor-cionalmente la compensación en un 80% para Carmen Correa y 20% para la madre. Los gastos de entierro fueron con cargo a la compensación de ambas. El Administrador del Fondo demandó a la Autoridad subrogado en los derechos de Ana de Jesús, y el pleito se transigió.
La niña Luz Delia Rivera era hija natural de la hija menor de Carmen Correa, o sea, su nieta. Se desconocía *147quién era el padre y desde la edad de tres meses fue tomada por su abuela a instancias del propio de Jesús quien quiso tener a la niña consigo y desde entonces ellos la criaban como si fueran sus padres en el hogar que tenían constituido. La niña los llamaba “papá” y “mamá” y se declaró en el juicio, celebrado en 9 de abril de 1956, que tenía tres años de edad. Tendría aproximadamente un año tres meses de edad al fa-llecimiento de de Jesús, y había estado más o menos un año en su compañía.
La cuestión a resolver gira en torno a la obligación de la demandada de indemnizar a las demandantes por la muerte de de Jesús que se debió a la negligencia de aquélla. Son aplicables los artículos 1042, 1046 y 1802 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 2992, 2996, 5141. (1)
Dispone el 1802 según aplicable a este caso que: “El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.” Desde la primera vez, — González v. San Juan L. & T. Co. (1911), 17 D.P.R. 124, una acción de la madre por la muerte de un hijo menor, — hemos sostenido siempre que la causa de acción sustantiva para reclamar daños por la muerte de otro por culpa o negligencia es el anterior artículo 1802. (2)
En cuanto al problema básico de quiénes pueden ejer-citar tal causa de acción bajo el precepto general del 1802 en ausencia de otras disposiciones de ley expresa, y que se nos presenta en la doctrina como un problema siempre abierto *148a discusión en el que hay encontrados criterios en la juris-prudencia, y de autores y comentaristas, hasta donde se nos han presentado casos nuestro derecho tiene asumida ya una posición bastante clara y definida que sigue aquellas moda-lidades más liberales y a la vez más justicieras de la doc-trina. (3)
*149Desde el caso de González, supra, de 1911, y hasta que se nos presentó en 1938 el de Ruberté v. American Railroad Co., 52 D.P.R. 471, (4) los casos que vinieron a nuestra con-sideración fueron de padres por la muerte de hijos y de éstos por la muerte de aquéllos, en que aun cuando se invocaran daños por derecho propio, concurría la condición de ser la parte demandante un heredero o presunto heredero. (5)
En el caso de Arreche, supra, dijimos que los artículos 60 y 61 del Enjuiciamiento Civil concretaban, en cuanto a los casos fijados en los mismos, la regla general del 1802 del *150'Código Civil. En esa ocasión negamos a una madre el de-recho a reclamar basado directamente en este artículo, en adición a la acción que ejercía el padre demandante bajo el artículo 60.
Ruberté v. American Railroad Co. nos presentó por vez primera una causa de acción por muerte iure sanguinis. El demandante no tenía la condición de heredero de la víctima (existían hijos legítimos), pero sí la de pariente: era su padre. Considerando el artículo 143 del Código Civil — 31 L.P.R.A. sec. 562 — en cuanto al deber recíproco de ascen-dientes y descendientes de darse alimentos, dijimos: “El hecho fue que Justo Ruberté no sólo tenía el deber de ali-mentar a su padre sino que en verdad contribuía a su soste-nimiento”. Habiéndose establecido la negligencia de la de-mandada, surgió en su consecuencia una causa de acción a favor de Pablo Ruberté por la muerte de su hijo”, citándose el artículo 1802. (Énfasis adicionado.)
No mucho después, en Rodríguez v. Ell Tee, Inc. (1941), 57 D.P.R. 948, tuvimos ante nos otra acción de la misma naturaleza, en el caso de una hermana que reclamó por de-recho propio por la muerte de otra, alegando que ella era el pariente más cercano y había sufrido daños “por los sufri-mientos y pérdida del cariño y afecto de su hermana y por la ayuda material que de la misma recibía” . . . Sostuvimos esta vez que la prueba no demostraba que la demandante dependiese de la interfecta para su subsistencia, aunque más adelante expusimos que aún en el supuesto de que dependiera de ella para su sostenimiento, no tenía derecho a indemni-zación por no concurrir las circunstancias enumeradas en el artículo 143. (6) Aceptando el hecho que en ausencia de as-cendientes y descendientes legítimos o legitimados heredaban los colaterales, expresamos que ello no implicaba que cada *151pariente colateral pudiera establecer una acción separada en reclamación de daños [doctrina ésta que seguimos también en los casos de herederos forzosos en que exigíamos bien que el demandante alegara ser el único heredero, o bien que los uniera a todos], y que además de no haber alegado la deman-dante ser la única heredera de su hermana, tampoco había alegado que la víctima no dejara testamento válido, requisito éste para que fuera llamada a la herencia la sucesión intes-tada y entre ella, los colaterales. Permitimos que la deman-dante enmendara su demanda. Y véase: Acosta v. Crespo (1949), 70 D.P.R. 239, en donde ante la alegación de que una hermana no había alegado ni probado una causa de acción a su favor, dijimos: [pág. 258] “alegó ella y declaró que era la única heredera de su hermano. Declaró que de-pendía de su hermano para su subsistencia. Estos hechos eran suficientes para darle a ella el derecho a demandar por su muerte ilegal. Rodríguez v. Ell Tee, Inc., 57 D.P.R. 948; artículo 143, Código Civil, ed. de 1930, (7)
Hasta aquí habíamos sostenido acciones de daños por muerte que aunque se ejercitaran por propio derecho, — no como un patrimonio hereditario, — concurría en ellas la con-dición de la parte demandante de ser un heredero o presunto heredero, con excepción del caso de Ruberté en que sin serlo, la acción se vinculó a la obligación de alimentarse entre ascendientes y descendientes del artículo 143, considerándose también el hecho de que en verdad, aquel hijo contribuía al sostenimiento del padre demandante.
Tal era el estado de nuestra jurisprudencia cuando se resolvió el caso de Travieso v. Del Toro y Travieso (1953), 74 D.P.R. 1009, en donde una hija natural reconocida inter-puso acción por la muerte de su padre. El padre legítimo de la víctima intervino y reclamó como heredero forzoso. Se *152desestimó por la Sala de instancia la intervención porque el padre no tenía derecho hereditario alguno en la sucesión tes-tada existiendo una hija natural reconocida. En cuanto a este extremo sostuvimos al tribunal sentenciador. Pero, rea-firmando una vez más que la fuente original de daños por la muerte de una persona es el artículo 1802, dijimos que no era necesario para el reclamante ser técnicamente un heredero, siendo suficiente con que él fuera padre de la víctima y que sufriera daños en virtud de su condición y relación de padre, considerando la destrucción de su derecho real o potencial a alimentos y la paralización permanente de los beneficios pros-pectivos que él podía haber recibido de su hijo. Aclaramos un concepto que hasta ese entonces se había estado debatiendo en un área un tanto indefinida, cual es, que ya fuera bajo el artículo 61 del Enjuiciamiento Civil que hemos mencionado, o ya bajo el artículo 1802 del Código Civil, la causa de acción por muerte no es patrimonio hereditario de la víctima, y no se trasmite en virtud de las normas que rigen la sucesión hereditaria. Esta cuestión ha sido objeto de mucho debate y de encontrados criterios en la doctrina, pero incuestiona-blemente, adoptamos el sentir prevaleciente, y por lo menos hasta este momento no hay razón alguna o fundamento de peso para que no continúe siendo un criterio permanente en nuestro derecho. Resolvimos que el padre interventor podía demandar bajo el artículo 1802 no obstante la acción de la hija ya que la relación de padre e hijo es tal que con la muerte perdía aquél su derecho a alimentos consagrado por el ar-tículo 143 y aún si el padre no recibía alimentos en forma real y efectiva, él perdía los beneficios prospectivos y potenciales inherentes a esa relación. Sin embargo, no paramos ahí. Aparte del factor económico dijimos que el juzgador debía considerar factores de afecto y de cariño al aquilatar los daños, incluyendo sufrimientos mentales causados al padre.
En Vázquez v. Pueblo (1954), 76 D.P.R. 594, sostuvimos el derecho de unos hermanos a recibir compensación por la *153muerte de otro hermano, en circunstancias en que, distinto en parte a la situación del caso anterior, no se alegaba ni había envuelto daño material ni económico, y sólo por los sufrimientos y angustias mentales y pérdida de la compañía y sociedad del finado. Sostuvimos que los términos amplios y generales del artículo 1802 no permitían establecer dife-rencia entre los daños físicos y los daños morales exclusiva-mente, y si éstos son consecuencia de la culpa o negligencia, son recobrables por sí mismos. Siguiendo la doctrina de estos últimos casos, en Hernández v. Fournier (1957), 80 D.P.R. 93, no aceptamos que la demanda de unos padres por la muerte de su hija quien a la vez tenía una hija legítima, y quienes alegaron que vivía en su hogar compartiendo con ellos su cariño y afecto y proporcionándoles ayuda espiritual, material y económica, así como el haber sufrido angustias mentales por su muerte y por la privación de su compañía y del afecto y cariño de su hija, dejara de aducir dicha demanda una causa de acción por no alegar que ellos eran los únicos herederos o las únicas personas que dependían de la víc-tima(8)
En la dirección en que ha venido evolucionando nuestro derecho, dando pleno sentido al precepto sencillo y claro del artículo 1802, que tal como lo clasifica Puig Peña “es un amplio tipo en blanco [énfasis del autor] que preside todo el disciplinamiento de las responsabilidades extracontractuales que la ley abstrae de las múltiples facetas de la vida real” (9) (énfasis adicionado) ; y que como apunta Castán en torno a la culpa aquiliana, representa un daño sin relación jurídica precedente “salvo el deber genérico, común a todos los hom*154bres, de no dañar a otro (alterum non laedere) ”; (10) y que “todo daño, material o moral, siempre que sea real y demos-trado, da lugar a reparación”;(11) habremos ahora de afron-tar una situación en la que no están presentes ninguno de los vínculos de derecho en que tradicionalmente se ha debatido el asunto, ni el de cónyuge, ni el consanguíneo o de parentesco concurra o no en el mismo la condición de heredero, ni tampoco el vínculo de ley alimentario, aunque sí uno de hecho en que la demandante y el interfecto, a quien no se le conocía ningún otro hogar ni mujer otra alguna, vivieron por no menos de 19 años y hasta la muerte de aquél maritalmente bajo el mismo techo, more uxorio, en una comunidad de vida tanto en el orden material y económico como en el orden afectivo. En su amplia discusión sobre quiénes pueden exigir la indem-nización, Colombo,(12) a la luz del artículo 1079 del Código Civil argentino, sustancialmente igual en cuanto al concepto del daño a otro, sostiene la acción por el directa o indirecta-mente agraviado “aunque ningún vínculo familiar lo ligue a la víctima principal del acontecimiento. Sería el caso, sin más, de la concubina que pierde a su compañero en un choque de tranvías y no tiene medios para sostenerse ella y los hijos habidos durante la unión irregular.” Cree Colombo, al igual que Salvat, (13) que el derecho de los hermanos a pedir indemnización “debe serles reconocido siempre que ellos acre-diten un perjuicio propio y directo” ... y que “lo mismo debe decirse de la concubina, que si no se halla unida a su compa-ñero más que por lazos afectivos o de conveniencia y no es su heredera obligada — excepto en algunos supuestos de abe-rraciones sexuales indudables — , no se alcanza ‘a comprender el motivo decisivo para excluirla de los términos generales y absolutos’ de la citada regla”, (art. 1079) argentino, 1802 *155nuestro). ' Más adelante observa: “Si una persona que no se halla unida [énfasis del autor] a la víctima por ningún lazo de parentesco, sufre un perjuicio por la muerte de ella a raíz de un acto delictual o cuasidelictual, ya hemos dicho (....) que puede reclamar la correspondiente indemniza-ción . . . Quiere esto decir, pues, que el resarcimiento admi-tido por el Código es, de acuerdo con elementos principales de justicia y equidad, el más completo posible . . . Poco importa, por eso, que el damnificado sea o no pariente en grado sucesible o heredero forzoso del muerto. Desde el momento que logre demostrar el daño recibido, no hay motivo para negarle la indemnización. ¿Que ello puede extender demasiado, como teme Machado,* la lista de los demandantes? No vemos el peligro ni lo verá quien examine la cuestión sin apasionamientos ni ideas preconcebidas. El tercero acciona porque la desaparición de uno de sus congéneres le ha cau-sado una lesión. Si esta lesión está debidamente probada, tendrá para él la misma importancia que un atentado directo contra su persona o sus bienes. ¿Por qué, entonces, impe-dirle la obtención de las respectivas compensaciones?” Más particularmente en cuanto a la concubina, admite Colombo que es cierto se halla en una situación al margen de la moral y de la ley, pero mientras no trate de prevalerse de las rela-ciones ilegítimamente mantenidas “nada impide que, si sufre un perjuicio real derivado de la muerte de su compañero, tramite y obtenga el resarcimiento respectivo”. Su situación es igual a la de un tercero que sufre daño. (14)
*156Aparte de la exposición de los diversos criterios de au-tores y tratadistas más exigentes unos y menos conservadores otros, sobre el problema de quiénes pueden reclamar bajo precepto de contenido tan general y a la vez de lenguaje tan preciso como lo es el artículo 1802 nuestro y son sus equiva-lentes en los códigos latinos, se han mencionado en estos estudios dos sentencias que establecieron una pauta negatoria de la acción de la concubina, basadas ambas en un mismo supuesto de derecho. En la jurisprudencia italiana, la sen-tencia del Supremo Collegio de 24 de marzo de 1938 que cita Montel, op. cit. pág. 73, y que según la comenta, responde al - supuesto en la doctrina de ese país de que debe existir un derecho entre la víctima y el reclamante que quede lesionado ;por el acto culposo, y que de reconocerse en tal situación un 'criterio menos riguroso tendría la consecuencia de establecer en materia de daños derivados de muerte una interpretación del artículo 1151 del Código italiano enteramente diversa de la que constantemente le era dada a dicha norma con refe-rencia a cualquier otro campo.
La segunda es la de la Corte de Casación francesa de 27 de julio de 1937. Dalloz Jurisprudence Genérale 1938. En Erancia se había reconocido acción a la concubina y como observan los Profesores Mazeaud, (15) la Corte de Casación distinguía según la estabilidad del concubinato y admitía que si contaba con bastante duración, debía suponer que no se habría roto, concluyéndose que la concubina alegaba en ese caso un perjuicio no hipotético, sino cierto; y que aplicando por primera vez como supuesto de derecho la necesidad “de un interés legítimo jurídicamente protegido” afirmó esta vez la Corte de Casación que una concubina no hacía valer tal interés, negándole acción. No obstante tal doctrina que exigía un interés legítimo jurídicamente protegido y un de-recho lesionado, el cual no existía en la reclamación de una *157concubina por ausencia de obligación alimentaria civil, co-mentan estos autores que la regla general no se ha mantenido y que hoy ya no se exigía el vínculo de la obligación alimen-taria, habiéndose reconocido el principio de la reparación del perjuicio causado a un hermano por la muerte de otro cuando oo existía obligación alimentaria civil entre ellos. (16)
Ante la evolución de nuestra propia jurisprudencia, a la vez que por el pensamiento más lógico de aquellas autoridades que sitúan bajo el principio proclamado en el artículo 1802 a todo aquel “otro” que sufra perjuicio y lo demuestre, ante la modalidad del problema que ahora se nos presenta no estamos inclinados a establecer como un supuesto general de derecho, —con absoluta abstracción de los hechos y circunstancias envueltos en cada caso, — un criterio limitativo y excluidor en cuanto a quiénes pueden reclamar dentro del ámbito ju-rídico de dicho artículo. Definitivamente habíamos descar-tado ya el supuesto del ius hereditatis en los casos de muerte culposa inmediata. Como regla de general vigencia con abs-tracción de todo otro hecho, el ámbito de dicho artículo 1802 *158tampoco debe quedar restringido al ius sanguinis o a aquellos casos en que se lesione un derecho previamente protegido entre la víctima y el demandante, como judicialmente lo ha restringido la jurisprudencia francesa con miras a evitar la proliferación de pleitos; fundamento éste, que en una eva-luación de consecuencias no le hemos dado tan decisivo peso, según apuntamos en el escolio (16) ante.
Hay que recurrir a la casuística de que nos había Puig Brutau al principio, que de manera primordial rige en todas partes, y como él apunta, realizar la labor creadora que determine qué interés debe gozar de la protección jurídica, y qué se excluye y qué se incluye ante los hechos nuevos; y buscar, como expone Puig Peña, “las responsabilidades ex-tracontractuales que la ley abstrae de las múltiples facetas de la vida real.”
Por supuesto, esa casuística debe estar presidida por un sano juicio y por criterios razonables y ponderados en la eva-luación de cada caso, de modo que de un principio de derecho bueno y justiciero no haya de hacerse una distorsión de la imagen de la ley. Ante los hechos y circunstancias del caso ahora ante nos, — entre ellos una mujer de unos 60 años con la limitación natural que la edad le creaba para ganar el sustento y afrontar las demás necesidades materiales que l'a víctima, de 42 años al morir, le proveía desde hacía muchos años; que perdió esa protección material, y en el orden afec-tivo la compañía y sociedad, del finado por largos años unido a ella, — será sostenida la compensación por daños que la Sala sentenciadora concedió a Carmen Correa. (17) Como dice Díaz Pairó, (18) “[D] año en general será la diferencia entre *159la situación de la víctima antes de sufrir el acto ilícito y la que tiene después.”
Arguye la recurrida como fundamento para que no se sostenga la compensación otorgada, que la causa de acción de Carmen Correa “emana” de relaciones ilícitas sostenidas por ella en abierta violación de las leyes penales que castigan el adulterio. Su causa de acción emana del artículo 1802 por un acto en que intervino culpa o negligencia y causó daños. Quizás lo que la recurrida quiere más bien sostener es que por la ilicitud de sus relaciones con la víctima, los tribunales no debemos repararle el daño causado. (19) Si como cuestión de régimen de derecho ella tiene base para reclamar si prueba la existencia de daño, en el orden jurídico prevaleciente menos convencional pero más humano en cuanto a las relaciones en general extramatrimoniales, no habremos de negarnos a reparar el daño sólo por estas consideraciones. Nuestra misión en estos momentos no es la de reformar costumbres de la convivencia social tan antiguas como el derecho mismo que rige a la comunidad. En una esfera relacionada, la de la subsistencia bajo nuestros estatutos de accidentes del trabajo, a la concubina se le reconoce el derecho a compensación aunque *160concurra la viuda, como cuestión de política pública en este tipo de remedio. Por otra parte están las leyes filiales apro-badas a partir de 1942 que aunque en otros conceptos, como cuestión de política pública no se repudia la relación extra-matrimonial. Y este Tribunal, siguiendo criterios sociales avanzados, ha reconocido en sus decisiones cierto régimen económico que en ocasiones se asemeja a la sociedad legal de gananciales, entre personas que viven maritalmente, en pro-tección de los intereses patrimoniales de la concubina.
 Considerando los hechos y circunstancias de este caso, no se sostendrá la indemnización concedida por separado a la niña Luz Delia Rivera. Los daños, aun los morales, han de tenerse y sufrirse por quien los reclama. En su corta edad esta niña había estado dependiendo del occiso por breve tiempo, y luego quedó bajo el amparo de su abuela a quien se ha compensado materialmente. Y ella era demasiado pequeñita para reconocerle sufrimientos y angustias mentales.

Se modifica la sentencia recurrida eliminando la compen-sación de $2,000 concedida a la menor y, así modificada, se confirmará.


 Artículo 1042: “Las obligaciones nacen de la ley, de los contratos y cuasi contratos, y de los actos y omisiones ilícitos o en que intervenga cualquier género de culpa o negligencia”.
Artículo 1046: “Las que se deriven de actos u omisiones en que intervenga culpa o negligencia no penadas por la ley, quedarán sometidas a las disposiciones del capítulo II del título XVI de este libro.” (Artículos 1802 al 1810.)


Dos casos previos de muerte, — Pérez v. The American Railroad Company of Porto Rico (1906), 9 D.P.R. 218, una acción de un padre por la muerte de un hijo natural; y Marrero v. López (1909), 15 D.P.R. 766, muerte de un hijo del demandante por un mayordomo en donde se invocó la responsabilidad del artículo 1808, — no discutieron el problema. Y véase: Zalduondo v. Sánchez (1909), 15 D.P.R. 231.


 En tanto el precepto subsista así de general, “el que por . . . causa daño a otro”, el problema señalado no cesará de debatirse mientras no sea posible fijar lindes a las relaciones humanas. Puig Brutau nos apunta un comentario de F. H. Lawson, muy pertinente por cierto, en cuanto a que el derecho romanizado en el aspecto que ahora nos concierne se carac-teriza por la sencillez de sus principios y de su vocabulario, mientras que el inglés, pobre por sus principios pero rico por su detalle. Y dice Puig Brutau:
“Del art. 1.382 del Código civil francés ha dicho F. H. Lawson que reads like a manifiesto, parece una proclamación de principio. Así sucede también con el correspondiente artículo 1.902 de nuestro Código civil: ‘el que por acción u omisión cause daño a otro interviniendo culpa o negligencia está obligado a reparar el daño causado’. No se trata, como sabemos, de una regla estricta, pues no atribuye una consecuencia precisamente deta-llada a un supuesto que también se halle previsto con detalle, sino que se limita a señalar un punto de partida para el razonamiento que habrá de decidir si un caso determinado queda dentro del ámbito normativo del precepto. Ante un artículo como el transcrito, entendemos que la misión del juez no puede consistir en la simple averiguación de si un hecho está incluido en la previsión de la ley, pues en tal caso su ineludible misión consiste en resolver si debe quedar incluido. La obra del jurista es aquí marcadamente creadora porque ha de resolver qué interés debe gozar de protección jurídica en lugar de poderse limitar a la comprobación de cuál está ya reconocido como tal.
No desvirtúa lo que acabamos de afirmar el hecho de que el artículo expresado muchas veces se aplique de manera indudable en situaciones determinadas. Cuando se trata de una formulación tan general, la exac-titud y precisión en el resultado es consecuencia del criterio tradicional con que se incluyen unos hechos y se excluyen otros en el supuesto de aplicación del precepto. Cabría afirmar que la línea que separa los hechos incluidos de los que se excluyen no puede trazarla quien sólo lea las palabras del artículo, sino que depende del hecho de admitir los precedentes que lo han interpretado y de los nuevos hechos que permitan justificar una variación de criterio. Basta examinar las sentencias que, en esta materia, se han dictado durante los últimos años en diversos países para que se pueda apreciar la siguiente verdad: rige de manera primordial la casuística en todas partes” ... Y sigue:
“Es preciso tener en cuenta que el carácter general o particular de las reglas de Derecho no sólo depende de su propia formulación, sino del carácter novatorio o reiterado de los hechos que han de quedar jurídica-mente regulados. Sucede muchas veces que, con una alteración de las *149circunstancias, la regla que parecía ser una clave precisa para resolver un conflicto de intereses se convierte en un simple punto de partida del razonamiento judicial. Los conflictos de intereses que se presentan al evolucionar las condiciones de la vida social han de ser atendidos con normas adecuadas, aunque lo más frecuente es que la adecuación se consiga de manera lenta pero incesante, como un resultado de la interpretación constructiva. Precisamente esta necesidad de que una regla general deje el paso a otras reglas más concretas que se ajusten al cuerpo de los nuevos hechos, representa una fuerza que tiende a desmoronar todo sistema cerrado de normas en un complejo de criterios empíricos que, a su vez, exigirá una reexposición en forma de normas generales, a manera de un renovado punto de partida para la casuística”. (Enfasis suplido). Fundamentos de Derecho Civil, Tomo II (1956) págs. 659-665.


 Pasando por Díaz v. P. R. Railway, Light & Power Co. (1914), 21 D.P.R. 78; Rivera v. Reyes (1923), 31 D.P.R. 440; Arreche et al. v. P. R. Ry., L. & P. Co. (1923), 31 D.P.R. 445; Maldonado v. Hamilton (1923), 32 D.P.R. 224; Orta v. P. R. Railway, L. & P. Co. (1927), 36 D.P.R. 743; Carbou Rodríguez v. Mir (1927), 36 D.P.R. 809; Sucn. Peraza v. Marín (1929), 40 D.P.R. 355; Izquierdo v. Andrade (1933), 44 D.P.R. 727; Dávila v. P. R. Ry., Light & P. Co. (1933), 44 D.P.R. 950; López v. American Railroad Co. of P. R. (1936), 50 D.P.R. 1; y Parrilla v. Loíza Sugar Co. (1937), 52 D.P.R. 241, con excepción del caso de Porto Rico Ry., L. & P. Co. v. Corte (1928), 38 D.P.R. 340 en que la acción se inició por el propio lesionado y al fallecer sostuvimos que pasaba a sus herederos; y del caso de Pérez v. Sucrs. de M. Pérez y Co. (1931), 41 D.P.R. 852 en que le negamos la acción a un administrador judicial, ha-biendo herederos.


 Con posterioridad al caso de Ruberté, igual situación se nos pre-sentó en Méndez v. Serracante, 53 D.P.R. 849; Rivera v. Olabarrieta (1941), 58 D.P.R. 432; Soto v. Luchetti (1941), 58 D.P.R. 713; Asencio v. Am. Railroad Co. (1946), 66 D.P.R. 227; Rojas v. Maldonado (1948), 68 D.P.R. 818; Vargas v. Alers (1948), 69 D.P.R. 231; Cedeño v. Tropical City Industries (1950), 71 D.P.R. 626; Díaz v. Autoridad Fuentes Fluviales (1950), 71 D.P.R. 931; y Fournier v. Fournier (1955), 78 D. P.R. 430.


 Según el inciso (5) de este artículo la obligación de alimentos entre hermanos existe cuando por un defecto físico o moral, o por cualquier otra causa que no sea imputable al alimentista, no puede éste procurarse su subsistencia.


 Citamos el artículo 143, aunque nada se dijo de la situación que exige el inciso (5) para alimentos entre hermanos. Tuvimos que darle peso al factor de que se había probado una alimentación y subsistencia de la hermana como cuestión de hechos y de realidad.


En el caso de Vázquez, ya al terminar la opinión señalamos hacia el problema de la identidad de los que pueden obtener indemnización por sufrimientos morales exclusivamente; — si el derecho se extendía a aquéllos que, aunque no relacionados con el difunto, demostraran la realidad del daño sufrido y de sus sufrimientos y angustias. — Nos pareció innecesario entrar en dicho problema ya que allí se trataba de hermanos del finado que estaban colocados en una categoría obviamente permisible. Igual situación era la de este caso de Fournier, en que se trataba de los padres.


 Tratado de Derecho Civil (1951) Tomo IV, Vol. 11, pág. 571.


 Derecho Civil Español, Común y Foral (1955), Tomo I, Vol. II, pág. 489.


 Idem, (1956), Tomo IV, pág. 822.


 Culpa Aquiliana (cuasi delietos), pág. 708 et seq.


13) Colombo se refiere a “Hechos Ilícitos” del Dr. Raymundo M. Salvar.


(*) José O. Machado. Exposición y comentarios del Código Civil Ar-gentino.


 Si bien no siempre tratan el caso específico de la concubina, véanse, en cuanto a la extensión general del 1802: Borrell y Soler, Derecho Civil Español (1955), Vol. III, pág. 606, “¿Quién puede reclamar la indemni-zación por culpa extra-contractual?”; Borrel Macia, Responsabilidades Derivadas de Culpa Extracontractual Civil (1958), pág. 327, “Quien Puede Reclamar Indemnización Por Daños y Perjuicios”. Giorgi, Teoría de las Obligaciones (1929), Vol. V, “De la acción en resarcimiento del daño. Quien Puede Ejercitarla,” pág. 293; estudios de Alberto Montel sobre Problemas de la Responsabilidad y del Daño con notas del derecho español por J. Roca Juan (1955), Capítulos I al VII.


 Lecciones de Derecho Civil (1960), Parte II, Vol. II, págs. 361, et seq.


Los Mazeaud señalan la preocupación en la jurisprudencia francesa con lo que llaman “daño de rebote” y el número de acciones que podrían surgir, y exponen que la Corte de Casación se ha esforzado por luchar contra la multiplicación de las acciones y ha sido llevada así a limitar la posibilidad de intentar una acción de responsabilidad civil. Con ello ex-plican las limitaciones que la jurisprudencia francesa ha introducido al precepto general del 1882 del Código francés, que según dicen en principio no exige ningún requisito particular para ser demandante sino ser víctima, restringiendo el círculo de las personas que pueden formular una acción de responsabilidad. Hasta cierto punto hemos desechado esa preocupación cuando dijimos en el caso de Travieso que podría ser indeseable e injusto el permitir una multiplicidad de reclamaciones contra una persona en virtud de un solo acto torticero, pero de un lado, tal resultado está per-mitido por el artículo 1802 que debemos observar y acatar, y de otro lado, no debe haber daño sin remedio; y por lo que dijimos en el de Vázquez, que el hecho de permitir que compensación por daños morales exclusiva-mente puede abrir las puertas a reclamaciones fraudulentas, ficticias o simuladas, no debe constituir un argumento que implique la inobservancia de los términos amplios y generales del artículo 1802, y que las cortes no deben negar reparación por daños realmente sufridos simplemente para evitar que haya un aumento de pleitos; las reclamaciones fraudulentas se dan en todas las ramas del derecho y es el deber de las cortes distinguir las legítimas de las falsas.


 La Sala sentenciadora no expresó el concepto de los daños con-cedidos. Aunque sería desnaturalizar la realidad de los hechos creer o* asumir, por la sola razón de ser la concubina, que ella no sufrió daños morales en el orden afectivo, toda vez que se ha demostrado que tuvo daños materiales y no habremos de alterar la cuantía concedida, no es necesario, aparte de que no se plantea cuestión alguna sobre este particular,, distinguir aquí ahora entre uno y otro concepto de daño.


 Teoría General de las Obligaciones (1954), Vol. II, pág. 61.


 Hay tratadistas franceses que piensan así. Los Mazeaud aprueban el cambio que dio la Corte de Casación en la sentencia de 27 de julio de 1937, arguyendo que todo concubinato es inmoral e ilícito, contrario a las reglas legales de la constitución de la familia — op. cit. pág. 362. — -Aunque les “causa sorpresa no encontrar en el Código civil una prohibición formal .del concubinato”, admiten la existencia de legislación que asimila las con-cubinas a la viuda en cuanto a pensiones de guerra, y la que permite conservar la pensión a la viuda del funcionario que viva en concubinato, aunque sus -derechos se encuentren disminuidos. Lecciones de Derecho -Civil, Parte I, Vol, III, “El Matrimonio y la Unión Libre”, págs. 51-55. Planiol dice que la jurisprudencia admite la acción no solo cuando la ayuda se debía a una obligación legal, sino también cuando se proporcionaba voluntariamente y en virtud de una simple obligación moral, pero que ha demostrado alguna indecisión cuando el socorro le parece poco moral, y que por eso los tribunales en algunas ocasiones han concedido a la concu-bina reparación de los recursos que le proporcionaba el concubino, y en otras se la han negado para impedirle que obtenga un provecho de su inmoralidad. Tratado Elemental de Derecho Civil, (1945) 12a. ed. Vol. VI, pág. 536.